

Exhibit 10.4
TENDER AND SUPPORT AGREEMENT
 
This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of December 22,
2010 is by and among Vigor Industrial LLC, an Oregon limited liability company
(“Parent”), Nautical Miles, Inc., a Delaware corporation and an indirect,
wholly-owned subsidiary of Parent (“Merger Sub”), and the stockholders of Todd
Shipyards Corporation, a Delaware corporation (the “Company”), listed on the
signature pages hereto (each a “Stockholder”).  Each of Parent, Merger Sub and
each Stockholder is referred to herein individually as a “Party” and
collectively as the “Parties.”
 
WHEREAS, each Stockholder is, as of the date hereof, the record and/or
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), which meaning will apply for all purposes
of this Agreement) of the number of shares of the Company’s common stock, par
value $0.01 per share (the “Company Common Stock”), set forth opposite the name
of such Stockholder on Schedule I;
 
WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and the Company are entering into an Agreement and Plan of Merger
(the “Merger Agreement”) that provides, among other things, for Merger Sub to
commence a cash tender offer for all of the issued and outstanding shares of
Company Common Stock (the “Offer”) and, regardless of whether the Offer is
consummated, the merger of Merger Sub with and into the Company (the “Merger”)
upon the terms and subject to the conditions set forth in the Merger Agreement;
and
 
WHEREAS, as a condition to the willingness of the Parent and Merger Sub to enter
into the Merger Agreement and as an inducement and in consideration therefor,
each Stockholder has agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth in this Agreement and in the Merger Agreement, and
intending to be legally bound hereby, the Parties agree as follows:
 
1.           Defined Terms.  Capitalized terms used but not defined in this
Agreement shall have the respective meanings specified in the Merger Agreement.
 
2.           Representations and Warranties of Stockholder. Each Stockholder
hereby represents and warrants to Parent and Merger Sub as follows:
 
(a)           Such Stockholder is the sole record and/or beneficial owner of,
and has good title to, the shares of Company Common Stock set forth opposite
such Stockholder’s name on Schedule I (together with any shares of Company
Common Stock that are hereafter issued to or otherwise acquired or owned
(beneficially or otherwise) by Stockholder prior to the termination of this
Agreement, the “Shares”), free and clear of any Liens (including any restriction
on the right to vote, sell or otherwise dispose thereof, other than any
applicable restrictions on transfer under the Securities Act).  For the
avoidance of doubt, the term “Shares” shall include Company Restricted
Stock.  Such Stockholder holds exclusive power to vote and dispose of the Shares
and to issue instructions with respect to the matters set forth in this
Agreement, in each case with no limitations, qualifications or restrictions on
such rights, and has not granted a proxy to any other Person to vote or dispose
of the Shares, subject to the limitations set forth in this Agreement.

 
1

--------------------------------------------------------------------------------

 

(b)           Other than the Shares, Company SARs and Company RSUs set forth on
Schedule I, neither such Stockholder nor any of its affiliates or associates (as
such terms are defined in Rule 12b-2 under the Exchange Act, which definition
will apply to all uses of such terms in this Agreement) holds or has any
beneficial ownership interest in (i) any other shares of capital stock of the
Company or (ii) any restricted stock units, options, stock-settled appreciation
rights or warrants to acquire capital stock of the Company or other right or
security convertible into or exercisable or exchangeable for capital stock of
the Company, or any other securities (as defined in Section 3(10) of the
Exchange Act, which definition will apply to all uses of such term in this
Agreement) of the Company.
 
(c)           Such Stockholder has the legal capacity to execute and deliver
this Agreement and to consummate the transactions contemplated hereby.
 
(d)           This Agreement has been validly executed and delivered by such
Stockholder.  This Agreement constitutes the valid and binding obligation of
such Stockholder, enforceable against such Stockholder in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) that
the availability of the remedy of specific performance or injunctive or other
forms of equitable relief may be subject to equitable defenses and would be
subject to the discretion of the court before which any proceeding therefor may
be brought.
 
(e)           The execution, delivery and performance of this Agreement by such
Stockholder does not and will not (i) violate any provision of any judgment,
order or decree applicable to such Stockholder or (ii) to the extent such
Stockholder is an entity, breach or violate, or cause a default under, the
organizational documents of such Stockholder.
 
(f)           No consent, approval, order, authorization or permit of, or
declaration, registration, filing with, or notification to, any Governmental
Entity or any third party is required to be made or obtained by such Stockholder
in connection with the execution, delivery and performance of this Agreement.
 
(g)           Such Stockholder has received and reviewed a copy of the Merger
Agreement and understands and acknowledges that Parent and Merger Sub are
entering into the Merger Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.
 
(h)           No broker, investment bank, financial advisor or other Person is
entitled to any broker’s, finder’s, financial adviser’s or similar fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of such Stockholder for which the Company,
Parent or Merger Sub could become liable (except for fees payable by the Company
as disclosed in the Merger Agreement).
 
(i)           There is no suit, claim, action, investigation or proceeding
pending or, to the knowledge of such Stockholder, threatened, against such
Stockholder at law or in equity before or by any Governmental Entity that could
reasonably be expected to impair the ability of such Stockholder to perform its
obligations hereunder.
 
3.           Representations and Warranties of Parent and Merger Sub. Parent and
Merger Sub represent and warrant to each Stockholder as follows:
 
(a)           Parent is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Oregon.  Merger Sub
is a corporation duly organized, validly existing and in good standing under
laws of the State of Delaware.  Each of Parent and Merger Sub has all requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
(b)           This Agreement has been duly authorized, executed and delivered by
each of Parent and Merger Sub, and constitutes the valid and binding obligations
of each of Parent and Merger Sub, enforceable against each of them in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) the
availability of the remedy of specific performance or injunctive or other forms
of equitable relief may be subject to equitable defenses and would be subject to
the discretion of the court before which any proceeding therefor may be brought.
 
(c)           The execution, delivery and performance of this Agreement by
Parent and Merger Sub does not and will not (i) violate any provision of any
judgment, order or decree applicable to Parent or Merger Sub or (ii) breach or
violate, or cause a default under, the Certificate of Formation, Certificate of
Incorporation, bylaws or operating agreement (in each case, as applicable) of
Parent or Merger Sub.
 
(d)           No consent, approval, order, authorization or permit of, or
declaration, registration, filing with, or notification to, any Governmental
Entity or any third party is required to be made or obtained by either Parent or
Merger Sub in connection with the execution, delivery and performance of this
Agreement, except for (i) any applicable requirements of (A) the Exchange Act,
(B) the DGCL and (C) the NYSE, (ii) as required by Competition Laws, (iii) as
contemplated by the Merger Agreement (including the schedules thereto), and
(iv) where the failure to obtain such consents or approvals or to make such
notifications, would not, individually or in the aggregate, prevent or
materially delay the performance by Parent or Merger Sub of any of their
obligations under this Agreement.
 
4.           Tender of the Shares.
 
(a)                Prior to the termination of this Agreement, each Stockholder
shall (1) validly tender into the Offer (and not withdraw) and sell, pursuant to
and in accordance with the terms of the Offer and the Offer Documents, all
Shares held of record by such Stockholder and (2) to the extent applicable,
instruct the record owner of all other beneficially owned Shares (including the
Stockholder’s broker) to validly tender into the Offer (and not withdraw) and
sell, pursuant to and in accordance with the terms of the Offer and the Offer
Documents, the Shares, in each case not later than the tenth Business Day after
commencement of the Offer, or with respect to any Shares acquired after such
date, prior to the expiration of the Offer.  In furtherance and without limiting
the generality of the foregoing, no later than the tenth Business Day after the
commencement of the Offer, each Stockholder shall (i) deliver or instruct to be
delivered by the record owner of all beneficially owned Shares to the depositary
designated in the Offer Documents (A) a letter of transmittal with respect to
his or its Shares in the form included in the Offer Documents and otherwise
complying with the terms of the Offer, (B) any certificates representing his or
its Shares and (C) any and all other documents or instruments required to be
delivered pursuant to the terms of the Offer or the Offer Documents, and (ii)
take any and all other actions reasonably necessary to accomplish the provisions
of this Section 4(a).  If, notwithstanding the foregoing, any Shares are for any
reason not purchased pursuant to the Offer, such Shares will remain subject to
the terms of this Agreement.  Each Stockholder acknowledges that Merger Sub’s
obligation to accept for payment and pay for the Shares in the Offer is subject
to all the terms and conditions of the Offer.
 
(b)                Each Stockholder (i) waives, and agrees not to exercise, on
its own behalf on behalf of any recordholder of any of the Shares, any rights of
appraisal or rights to dissent from the Merger that Stockholder or any such
recordholder may have under the DGCL, (ii) agrees not to assert any such rights
of appraisal or dissent, and (iii) agrees not to commence or join in, and agrees
to take all actions necessary to opt out of, any class in any class action, in
each case with respect to any claim, suit, action or proceeding, derivative or
otherwise, against Parent, Merger Sub, the Company or any of their respective
successors relating to the negotiation, execution or delivery of this Agreement
or the Merger Agreement or the consummation of the Offer or the Merger,
including any claim, suit, action or proceeding (A) challenging the validity of,
or seeking to enjoin the operation of, any provision of this Agreement or the
Merger Agreement or (B) alleging a breach of any fiduciary duty of any person in
connection with the Merger Agreement or the transactions contemplated thereby.

 
3

--------------------------------------------------------------------------------

 
 
5.           No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in Parent or Merger Sub any direct or indirect ownership or
incidence of ownership of or with respect to any Shares.  All rights, ownership
and economic benefits of and relating to the Shares shall remain vested in and
belong to Stockholder, and, except as otherwise specifically provided herein,
Parent and Merger Sub shall have no authority to exercise any power or authority
to direct Stockholder in the voting of any of the Shares or in the performance
of Stockholder’s duties or responsibilities as a stockholder of the Company.
 
6.           Transfer of the Shares; Other Actions.
 
(a)           Prior to the termination of this Agreement, except as otherwise
provided herein, each Stockholder shall not, directly or indirectly:
(i) transfer, assign, sell, gift-over, hedge, pledge or otherwise dispose
(whether by sale, liquidation, dissolution, dividend or distribution) of, enter
into any derivative arrangement with respect to, create or suffer to exist any
Liens (other than pursuant to applicable restrictions on transfer under the
Securities Act) on or consent to any of the foregoing (“Transfer”), any or all
of the Shares or any right or interest therein; (ii) enter into any contract,
option or other agreement, arrangement or understanding with respect to any
Transfer; (iii) grant any proxy, power-of-attorney or other authorization or
consent with respect to any of the Shares; (iv) deposit any of the Shares into a
voting trust, or enter into a voting agreement or arrangement with respect to
any of the Shares; or (v) take or cause the taking of any other action that
would make any representation or warranty of such Stockholder contained herein
untrue or incorrect in any material respect or restrict, limit or interfere with
the performance of such Stockholder’s obligations hereunder or the transactions
contemplated hereby; provided, however, that any Transfer shall be permitted in
the event such action is (A) required to comply with the terms of this
Agreement, or (B) the result of any donative transfer to any immediate family
member of such Stockholder, any charity to which the Stockholder wishes to
contribute and/or any entity controlled by such family member or charity, or a
trust, including a charitable remainder trust, for the exclusive benefit of such
Stockholder, any immediate family member of such Stockholder, any charity to
which such Stockholder wishes to contribute and/or any entity controlled by such
trusts, in each case prior to the ten-Business Day deadline specified in Section
4(a); provided, further that prior to any such permitted Transfer, the
transferee shall agree in a valid, binding and enforceable instrument to be
bound by the terms hereof (a copy of which shall promptly be provided to Parent)
and such transfer shall not relieve such Stockholder of any of its obligations
hereunder. Any attempted sale, transfer, pledge, assignment or other disposition
of any Shares or any interest therein in violation of this Section 6 shall be
null and void ab initio.
 
(b)           Each Stockholder agrees that it shall not become a member of a
“group” (as that term is used in Section 13(d) of the Exchange Act) with respect
to any shares of Company Common Stock, Company Restricted Stock, or any other
voting securities of the Company for the purpose of opposing or competing with
or taking any actions inconsistent with the transactions contemplated by the
Merger Agreement.
 
(c)           Upon receipt of payment in full for all of its Shares pursuant to
the Merger Agreement, each Stockholder agrees that any and all rights incident
to its ownership of Shares (including any rights to recover amounts, if any,
that may be determined to be due to any stockholder or former stockholders of
the Company), including rights arising out of such Stockholder’s ownership of
Shares prior to the transfer of such Shares to Merger Sub or Parent pursuant to
the Offer or the Merger Agreement, shall be transferred to Merger Sub and Parent
upon the transfer to Merger Sub or Parent of such Stockholder’s Shares.

 
4

--------------------------------------------------------------------------------

 
 
7.           Irrevocable Proxy; Voting.  Prior to the termination of this
Agreement, each Stockholder hereby (1) constitutes and appoints Parent and
Merger Sub, or any nominee thereof, with full power of substitution, during and
for the term of this Agreement, as such Stockholder’s true and lawful attorney
and proxy for and in such Stockholder’s name, place and stead, to vote all the
Shares that such Stockholder holds of record at the time of such vote, at any
annual, special, postponed or adjourned meeting of the stockholders of the
Company or to grant a consent or approval in respect of the Shares in any
written consent in lieu of such a meeting (and to appear at each such meeting or
otherwise cause all of the Shares to be counted as present thereat for purposes
of calculating a quorum) and (2) agrees to vote or cause to be voted all other
Shares beneficially owned by such Stockholder at any annual, special, postponed
or adjourned meeting of the stockholders of the Company, and to grant or cause
to be granted a consent or approval in respect of such Shares in any written
consent in lieu of such a meeting (and to appear at each such meeting or
otherwise cause all of such Shares to be counted as present thereat for purposes
of calculating a quorum), in each case (a) in favor of approval and adoption of
the Merger Agreement (including, for purposes of this proxy, as it may be
modified or amended from time to time), the approval of the Merger and the other
transactions contemplated by the Merger Agreement, the other transactions
contemplated thereby and any other matter that must be approved by the
stockholders of the Company for the transactions contemplated by the Merger
Agreement to be consummated, (b) in favor of any adjournment or postponement
recommended by the Company with respect to any stockholder meeting with respect
to the Merger Agreement and the Merger and (c) against (i) any Takeover Proposal
or any proposal relating to any Takeover Proposal, (ii) any merger (other than
the Merger), consolidation or other business combination involving any Company
Entities or a reorganization, recapitalization, dissolution or liquidation of
any Company Entities, (iii) to the extent submitted to a stockholder vote, any
change in the business, management or the Company Board (other than as directed
by Parent or Merger Sub) or (iv) any other action, proposal or agreement that
could (A) reasonably be expected, to impede, interfere with, materially delay or
postpone the Merger or the other transactions contemplated by the Merger
Agreement, (B) result in a breach in any respect of any covenant, representation
or warranty, or any other obligation or agreement of the Company under the
Merger Agreement, (C) result in any of the conditions set forth in Article VII
or Exhibit A of the Merger Agreement not being fulfilled or satisfied or (D)
change in any manner the dividend policy or capitalization of, including the
voting rights of any class of equity interests in, the Company.  No Stockholder
shall commit or agree to take any action inconsistent with the foregoing.  The
proxy and power of attorney in Section 7(a) the (“Proxy”) is a proxy and power
coupled with an interest, and each Stockholder declares that it is irrevocable
during and for the term of this Agreement and that the Proxy shall be revoked
automatically, without any notice or other action by any Person, upon
termination of this Agreement in accordance with its terms.  Each Stockholder
hereby represents to Parent and Merger Sub that any proxies heretofore given in
respect of the Shares are not irrevocable and hereby revokes all and any other
proxies with respect to the Shares that the Stockholder may have heretofore made
or granted. Each Stockholder hereby ratifies and confirms all that this Proxy
may lawfully do or cause to be done by virtue hereof. Without limiting the
generality of the foregoing, this Proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 212 of the DGCL. For
the avoidance of doubt, if for any reason the Proxy is not irrevocable, each
Stockholder shall vote its Shares in accordance with Section 7.2(2).
 
8.           Directors and Officers. This Agreement applies to each Stockholder
solely in such Stockholder’s capacity as a holder of Company Common Stock, and
not to any Stockholder or any Representative of a Stockholder serving as a
director or officer of the Company in such capacity.

 
5

--------------------------------------------------------------------------------

 

9.           401(k) Blackout Period.  The Parties acknowledge that, effective
January 1, 2011, the Company is changing the third-party administrator
responsible for administration of the Company’s 401(k) Savings Investment Plan
from Principal Financial Group to Milliman, Inc. (“Milliman”) and, in connection
therewith, Milliman has imposed a blackout period beginning December 21, 2010
and concluding the week of January 10, 2011 (the “Blackout Period”).  During the
Blackout Period, the participants of the Company’s 401(k) plan will be
temporarily unable to direct the investment of their respective 401(k)
plans.  If, during such Blackout Period, any Stockholder is unable to take any
action otherwise required pursuant to this Agreement with respect to any Shares
that such Stockholder holds through such 401(k) plans, such Stockholder shall
take any and all such actions with respect to such Shares promptly following the
conclusion of the Blackout Period; provided that nothing in this Section 9 shall
cancel, delay or in any way modify any of such Stockholder’s obligations under
this Agreement with respect to any other Shares held of record or beneficially
by such Stockholder.
 
10.           Further Assurances. Subject to the terms and conditions of this
Agreement, each Party shall use reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws to consummate and make effective the
transactions contemplated hereby.  At the other Party’s reasonable request and
without any further consideration, each Party shall execute and deliver any
additional documents and take such further actions as may be necessary or
desirable to consummate and make effective the transactions contemplated by this
Agreement.
 
11.           Termination.
 
(a)           This Agreement shall terminate automatically and immediately upon
the earliest to occur of the following: (i) the termination of the Merger
Agreement in accordance with its terms, (ii) the Effective Time, (iii) the
mutual written consent of Parent and such Stockholder, or (iv) the purchase of
all of the Shares of such Stockholder by Merger Sub pursuant to the Offer.
 
(b)           Each Stockholder shall have the right to terminate this Agreement
upon written notice to Parent following (i) any decrease in the Offer Price,
(ii) any change in the form of consideration payable pursuant to the Merger
Agreement or (iii) any extension of the Outside Date.
 
(c)           Notwithstanding the termination of this Agreement, no Party shall
be relieved from liability for any breach of this Agreement and Sections 11, 12,
13 and 15 shall survive any termination of this Agreement.
 
12.           Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such fees or expenses, whether or not the Offer or the Merger is
consummated.
 
13.           Public Announcements. Each Stockholder (in its capacity as a
stockholder of the Company and/or signatory to this Agreement) shall not, nor
shall it permit any of its Representatives to, make any public announcement
regarding the business or affairs of the Company, Parent or Merger Sub,
including with respect to this Agreement and the transactions contemplated
hereby, except (a) with the prior written consent of Parent and (b) as required
for a Stockholder to comply with its obligations under applicable Law.  Each
Stockholder (i) consents to and authorizes the publication and disclosure by the
Company, Parent or Merger Sub and their its Affiliates of its identity and
holding of the Shares and the nature of its commitments and obligations under
this Agreement in any announcement or disclosure required by the SEC or other
Governmental Entity in connection with the Offer, or in any other disclosure
document in connection with the Offer, the Merger or in any of the other
transactions contemplated by the Merger Agreement or this Agreement, and
(ii) agrees promptly to give to the Company, Parent or Merger Sub any
information it may reasonably require for the preparation of any such disclosure
documents.  Each Stockholder agrees to promptly notify the Company, Parent and
Merger Sub of any required corrections with respect to any written information
supplied by it specifically for use in any such disclosure document, if and to
the extent that any shall have become false or misleading in any material
respect.

 
6

--------------------------------------------------------------------------------

 
 
14.           Adjustments. In the event of (a) any stock dividend, stock split,
merger, recapitalization, reclassification, combination, exchange of shares or
the like of the capital stock of the Company on, of or affecting the Shares or
(b) that any Stockholder shall become the beneficial owner of any additional
shares of Company Common Stock, then the terms of this Agreement shall apply to
the shares of Company Common Stock held by such Stockholder immediately
following the effectiveness of the events described in clause (a) or such
Stockholder becoming the beneficial owner thereof as described in clause (b), as
though, in either case, they were Shares hereunder.  Each Stockholder agrees to
promptly notify Parent of the number of any new Shares acquired by such
Stockholder after the date hereof.
 
15.           Miscellaneous.
 
(a)           Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.  Any capitalized terms used in Schedule I but not otherwise
defined therein shall have the meaning as defined in this Agreement.  When a
reference is made in this Agreement to a Section or Schedule, such reference
shall be to a Section of, or Schedule to, this Agreement unless otherwise
indicated.  For all purposes hereof, the terms “include”, “includes” and
“including” shall be deemed followed by the words “without limitation”.  The
words “hereof”, “hereto”, “hereby”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The term “or” is
not exclusive.  The word “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.  Any agreement or instrument
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement or instrument as from time to time amended,
modified or supplemented.  References to a Person are also to its permitted
successors and assigns.
 
(b)           Stop Transfer; Legends.  Each Stockholder hereby authorizes and
instructs the Company (including through the Company’s transfer agent) to enter
a stop transfer order at and upon the direction of Parent or Merger Sub with
respect to all of its Shares and to legend the certificates evidencing the
Shares.  Each Stockholder agrees that, to the extent requested by Parent, it
shall authorize and instruct the Company as promptly as practicable following
such request (i) to make a notation on its records and give instructions to the
transfer agent for any Shares not to permit, during the term of this Agreement,
the transfer of such Shares and (ii) to place (or cause the transfer agent for
such Shares to place) on any certificates evidencing such Shares a legend
stating that such Shares are subject to this Agreement.
 
(c)            Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be (i) be
delivered by hand, (ii) sent by facsimile or (iii) sent, postage prepaid, by
registered, certified or express mail or reputable overnight courier service to
the Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):
 
If to Stockholder, to the address set forth on the signature pages hereto.


If to Parent or Merger Sub, to:


Vigor Industrial LLC
5555 N. Channel Ave.
Portland, OR 97217
Facsimile: (503) 247-1620
Attention: Frank Foti
 

 
7

--------------------------------------------------------------------------------

 
 
with a copy (which shall not constitute notice) to:


K&L Gates LLP
222 SW Columbia Street, Ste 1400
Portland, OR 97201
Facsimile: (503) 553-6210
Attention: Brendan R. McDonnell


(d)           Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile), all of which shall be considered one and
the same agreement and shall become effective when one or more such counterparts
have been signed by each of the Parties and delivered to the other Parties.
 
(e)           Entire Agreement; Third-Party Beneficiaries. This Agreement (i)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter of this Agreement and (ii) is not intended to confer, nor shall
it confer, upon any Person other than the Parties any rights or remedies or
benefits of any nature whatsoever, except that the Company is intended to be a
third party beneficiary of Sections 13 and 15(b).
 
(f)           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, regardless of the Laws
that might otherwise govern under applicable principles of conflicts of Laws
thereof or that would cause the Laws of any jurisdiction other than the State of
Delaware to apply.
 
(g)           Consent to Jurisdiction; Service of Process; Venue.  Each of the
Parties irrevocably and unconditionally submits to the exclusive jurisdiction of
the Delaware Court of Chancery (and if jurisdiction in the Delaware Court of
Chancery shall be unavailable, the Federal court of the United States of America
sitting in the State of Delaware) for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated by this
Agreement (and agrees that no such action, suit or proceeding relating to this
Agreement shall be brought by it except in such courts).  To the fullest extent
permitted by applicable Law, service of any process, summons, notice or document
by U.S. registered mail to such Person’s respective address set forth above
shall be effective service of process for any action, suit or proceeding in the
State of Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence.  Each of
the Parties irrevocably and unconditionally waives (and agrees not to plead or
claim) any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement in the Delaware Court of Chancery (and if the
Delaware Court of Chancery shall be unavailable, in any Delaware State court or
the Federal court of the United States of America sitting in the State of
Delaware) or that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
 
(h)           WAIVER OF JURY TRIAL.  EACH PARTY EXPRESSLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION
OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 15(h).

 
8

--------------------------------------------------------------------------------

 
 
(i)           Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise by any of the Parties without the prior written
consent of the other Parties, Merger Sub may assign, in its sole discretion, any
of or all its rights, interests and obligations under this Agreement to Parent
or to any direct or indirect wholly-owned Subsidiary of Parent, but no such
assignment shall relieve Merger Sub of any of its obligations
hereunder.  Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and assigns.
 
(j)           Severability.  If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.
 
(k)           Specific Performance. The Parties agree that irreparable damage
would occur and that the Parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any federal court located in the
State of Delaware or in Delaware state court, this being in addition to any
other remedy to which they are entitled at law or in equity.  Each Party agrees
that it will not oppose the granting of an injunction, specific performance or
other equitable relief on the basis that the Party seeking such injunction,
specific performance or other equitable relief has an adequate remedy at law or
that any award of specific performance is not an appropriate remedy for any
reason at law or equity.  If any Party seeks an injunction or injunctions to
prevent breaches of this Agreement or to enforce specifically the terms and
provisions of this Agreement, such Party shall not be required to provide any
bond or other security in connection with any such injunction or other Judgment.
 
(l)           Remedies Cumulative.  All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by any Party will not preclude the simultaneous or later exercise of any other
such right, power or remedy by such Party.
 
(m)           Amendment. No amendment or modification of this Agreement shall be
effective unless it shall be in writing and signed by each of the Parties, and
no waiver or consent hereunder shall be effective against any Party unless it
shall be in writing and signed by such Party.  The failure or delay by any Party
to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of such rights nor shall any single or partial exercise by
any Party of any of its rights under this Agreement preclude any other or
further exercise of such rights or any other rights under this Agreement.
 
[Remainder of page intentionally left blank]

 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed and delivered as of the date first written above.



VIGOR INDUSTRIAL LLC
 
By:
/s/ Frank J. Foti
Name:    Frank J. Foti
Title: President
 
NAUTICAL MILES, INC.
 
By:
/s/ Frank J. Foti
Name:    Frank J. Foti
Title: President

 
[Signature Page to Tender and Support Agreement]
 
 
 

--------------------------------------------------------------------------------

 

STOCKHOLDERS


/s/ Brent D. Baird
 
/s/ Steven A. Clifford
Brent D. Baird
 
Steven A. Clifford
Address:
Trubee Collins & Co.
 
Address:
438 39th Ave. East
 
1350 One M&T Plaza
   
Seattle, WA  98112
 
Buffalo, NY 14203
         
/s/ Berger A. Dodge
 
/s/ Patrick W. E. Hodgson
Berger A. Dodge
 
Patrick W. E. Hodgson
Address:
Todd Pacific Shipyards Corp
 
Address:
30 St. Clair Ave West, Suite 901
  
1801 16th Ave SW
    
Toronto, Ontario M4V 3A1
 
Seattle, WA 98134
   
Canada
     
/s/ Joseph D. Lehrer
 
/s/ William L. Lewis
Joseph D. Lehrer
 
William L. Lewis
Address:
Greensfelder Hemker & Gale
 
Address:
Lease Crutcher Lewis
 
10 South Broadway
   
107 Spring Street
 
Suite 2000
   
Seattle WA 98104
 
St. Louis, MO  63102-1774
         
/s/ Michael G. Marsh
 
/s/ J. Paul Reason
Michael G. Marsh
 
J. Paul Reason
Address:
Todd Pacific Shipyards Corp
 
Address:
700 New Hampshire Ave NW #402
 
1801 16th Ave SW
   
Washington, DC 20037
 
Seattle, WA 98134
   

 

   
WOODBOURNE PARTNERS, L.P.
     
/s/ Stephen G. Welch
 
By:
Clayton Management Company, its general
Stephen G. Welch
 
 partner
Address:
Todd Pacific Shipyards Corp
     
1801 16th Ave SW
 
 
By:
/s/ John D. Weil
 
Seattle, WA 98134
     
John D. Weil, President
      Address:
200 North Broadway
         
Suite 825
         
St. Louis, MO 63102-2573

 
[Signature Page to Tender and Support Agreement]

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
SHAREHOLDER
 
COMMON
STOCK*
   
UNVESTED
RESTRICTED
STOCK*
   
UNVESTED
RSUs
   
SSARs
                           
Brent D. Baird
    37,287.50       1,312.50       0.00       4,000.00                          
         
Steven A. Clifford
    16,087.50       1,312.50       0.00       4,000.00                          
         
Berger A. Dodge
    8,380.00       0.00       6,520.00       12,000.00                          
         
Patrick W. E. Hodgson
    76,587.50       1,312.50       0.00       4,000.00                          
         
Joseph D. Lehrer
    3,687.50       1,312.50       0.00       4,000.00                          
         
William L. Lewis
    15,290.50       1,312.50       0.00       4,000.00                          
         
Michael G. Marsh
    31,980.00       0.00       4,920.00       12,000.00                        
           
J. Paul Reason
    2,437.50       1,312.50       0.00       4,000.00                          
         
Stephen G. Welch
    149,592.00       0.00       16,400.00       40,000.00                      
             
Woodbourne Partners, L.P.
    499,773.00       0.00       0.00       0.00  



* Although the Company does not issue fractional shares, the monthly vesting of
Company Restricted Stock through December 15, 2010 would result in fractional
shares for the Company’s directors.  For purposes of accurately reflecting the
distinction between vested and unvested Company Restricted Stock, such
fractional shares have been included in this table.

 
 

--------------------------------------------------------------------------------

 
